            Case 1:17-cv-06984-AKH Document 49 Filed 02/27/19 Page 1 of 2
                                                                        21st Floor
                                                                        1251 Avenue of the Americas
                                                                        New York, NY 10020-1104

                                                                        Elizabeth McNamara
                                                                        212-603-6437 tel
                                                                        212-489-8340 fax

                                                                        lizmcnamara@dwt.com




                                                    February 27, 2019


VIA ECF AND FAX (212-805-7942)

Hon. Alvin K. Hellerstein
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1050
New York, NY 10007-1312

         Re:       Green v Harbach, 1:17-cv-06984-AKH

Dear Judge Hellerstein:

      We are counsel to Defendant Chad Harbach in this case, in which Plaintiff alleges that
Defendant’s novel The Art of Fielding infringed his copyright.

        On July 9, 2018, this Court granted Defendant’s motion to dismiss, finding that there was
no substantial similarity between the works at issue. Dkt. 26. Defendant then brought a motion
for attorneys’ fees under 17 U.S.C. § 505. Dkt. 34-35. At Plaintiff’s request, on August 30 the
Court denied this motion, “with leave to renew after the resolution of the appeal currently
pending before the Court of Appeals.” Dkt. 46. Earlier today, the Second Circuit issued its
mandate affirming this Court’s decision. Dkt. 48.

       We write to request that the Court set a briefing schedule for Defendant’s renewed fees
motion. The parties have conferred, and we propose that Defendant file that motion on or before
March 20, 2019; that Plaintiff file responding papers on or before April 17, 2019; and that
Defendant file reply papers on or before May 1, 2019. Plaintiff consents to this schedule.

        The parties have previously requested an extension for Defendant’s response to the
Complaint, Dkt. 8, and a briefing schedule for the motion to dismiss, Dkt. 14. The Court granted
both of these requests. Dkt. 9 and 15. There are no other scheduled dates in this matter.




4825-4945-7544v.1 3910089-000050
            Case 1:17-cv-06984-AKH Document 49 Filed 02/27/19 Page 2 of 2




February 27, 2019
Page 2


         Thank you for your consideration of this request.



                                                     Very truly yours,

                                                     Davis Wright Tremaine LLP


                                                     /s/ Elizabeth McNamara

                                                     Elizabeth McNamara

cc:      Plaintiff’s counsel (via ECF)




4825-4945-7544v.1 3910089-000050
